 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    CHARLOTTE A. GEIVETT,               ) Case No. CV 19-5131-DDP (SP)
                                          )
12                         Petitioner,    )
                                          )
13                   v.                   )        ORDER SUMMARILY
                                          )        DISMISSING ACTION
14    UNKNOWN,                            )
                                          )
15                         Respondent.    )
                                          )
16
17         On June 12, 2019, “petitioner” Charlotte Geivett – who has not actually
18 filed a petition in this Court – submitted a letter to this Court, which was filed and
19 docketed as if it were a petition for writ of habeas corpus. Petitioner is an inmate
20 at the West Valley Detention Center who seeks relief from her current
21 incarceration. Petitioner claims her attorney would not let her take a plea deal,
22 pled not guilty for her without her permission, and would not call her witnesses or
23 cross examine the prosecution’s witnesses. Petitioner states she has been in
24 custody for 31 days and still has 42 days to go. The relief petitioner indicates she
25 requests cannot be granted.
26         Under the “case or controversy” requirement of Article III, Section 2 of the
27 United States Constitution, federal courts may not issue advisory opinions. See
28
                                              1
 1 Flast v. Cohen, 392 U.S. 83, 96, 88 S. Ct. 1942, 20 L. Ed. 2d 947 (1968). Because
 2 petitioner has not actually filed a federal habeas petition challenging her
 3 conviction or sentence, there is no case or controversy properly before this Court.
 4 This Court therefore lacks jurisdiction to grant any relief to petitioner. See Rivera
 5 v. Freeman, 469 F.2d 1159, 1163 (9th Cir. 1972) (absence of case or controversy
 6 “denies a federal court the power to hear a matter otherwise before it”).
 7         If the Court were to try to construe the letter submitted by petitioner as a
 8 petition, it would not meet the requirements for a federal habeas petition. For
 9 starters, it names no respondent. A habeas petition filed pursuant to 28 U.S.C.
10 § 2254 by a petitioner who is currently in custody under a state court judgment
11 must name as respondent the state officer who has custody of the petitioner.
12 Rumsfeld v. Padilla, 542 U.S. 426, 434-35, 124 S. Ct. 2711, 159 L. Ed. 2d 513
13 (2004); 28 U.S.C. § 2242; Rule 2(a) of the Rules Governing Section 2254 Cases in
14 the United States District Courts (“If the petitioner is currently in custody under a
15 state-court judgment, the petition must name as respondent the state officer who
16 has custody.”). The Ninth Circuit has held that the “[f]ailure to name the correct
17 respondent destroys personal jurisdiction.” Ortiz-Sandoval v. Gomez, 81 F.3d
18 891, 894 (9th Cir. 1996) (as amended May 8, 1996).
19         Further, Rule 2(c) of the Rules Governing Section 2254 Cases in the United
20 States District Courts affirmatively requires a prisoner to file a petition that “must:
21 (1) specify all the grounds for relief available to the petitioner; [and] (2) state the
22 facts supporting each ground.” See also James v. Borg, 24 F.3d 20, 26 (9th Cir.
23 1994) (“Conclusory allegations which are not supported by a statement of specific
24 facts do not warrant habeas relief.”) (citation omitted). Petitioner here does not
25 specify the ground or grounds for relief. Relatedly, under 28 U.S.C. § 2254(a),
26 petitioner may seek habeas relief only if she is contending she is in custody in
27 violation of the Constitution or laws or treaties of the United States. See Estelle v.
28
                                                2
 1 McGuire, 502 U.S. 62, 68, 112 S. Ct. 475, 116 L. Ed. 2d 385 (1991) (“In
 2 conducting habeas review, a federal court is limited to deciding whether a
 3 conviction violated the Constitution, laws, or treaties of the United States.”); Smith
 4 v. Phillips, 455 U.S. 209, 221, 102 S. Ct. 940, 71 L. Ed. 2d 78 (1982) (“A federally
 5 issued writ of habeas corpus, of course, reaches only convictions obtained in
 6 violation of some provision of the United States Constitution.”). Here, petitioner
 7 does not identify any federal constitutional claim she might desire to pursue.
 8         Even if petitioner were to file a proper petition asserting a federal
 9 constitutional claim such as ineffective assistance of counsel, this Court still could
10 not grant relief at this time. It is not clear from the letter whether petitioner’s case
11 is even concluded in the state courts. If it is still pending, this Court would be
12 prohibited from interfering under the Younger abstention doctrine, which prohibits
13 federal courts from staying or enjoining pending state criminal court proceedings.
14 See Younger v. Harris, 401 U.S. 37, 91 S. Ct. 746, 27 L. Ed. 2d 669 (1971); Mann
15 v. Jett, 781 F.2d 1448, 1449 (9th Cir. 1986). Younger abstention principles apply
16 to federal habeas proceedings. See Brown v. Ahern, 676 F.3d 899, 900-03 (9th
17 Cir. 2012) (upholding dismissal of habeas petition seeking to raise speedy trial
18 claim pretrial). Younger abstention is appropriate when: (1) the state court
19 proceedings are ongoing; (2) the proceedings implicate important state interests;
20 and (3) the state proceedings provide an adequate opportunity to raise the
21 constitutional claims. Middlesex County Ethics Comm. v. Garden State Bar Ass’n,
22 457 U.S. 423, 432, 102 S. Ct. 2515, 73 L. Ed. 2d 116 (1982); Baffert v. Cal. Horse
23 Racing Bd., 332 F.3d 613, 617 (9th Cir. 2003).
24         Moreover, even if the state court proceedings are concluded, given the time
25 frame petitioner references (i.e., 31 days spent in custody), petitioner apparently
26 asks this federal Court to intervene in a state matter without petitioner having first
27 sought relief in the California state courts. A state prisoner must exhaust his or
28
                                               3
 1 her state court remedies before a federal court may consider granting habeas
 2 corpus relief. 28 U.S.C. § 2254(b)(1)(A); O’Sullivan v. Boerckel, 526 U.S. 838,
 3 842, 119 S. Ct. 1728, 144 L. Ed. 2d 1 (1999). To satisfy the exhaustion
 4 requirement, a habeas petitioner must fairly present her federal claims in the state
 5 courts in order to give the State the opportunity to pass upon and correct alleged
 6 violations of the prisoner’s federal rights. Duncan v. Henry, 513 U.S. 364, 365,
 7 115 S. Ct. 887, 130 L. Ed. 2d 865 (1995) (per curiam). A habeas petitioner must
 8 give the state courts “one full opportunity” to decide a federal claim by carrying
 9 out “one complete round” of the state’s appellate process in order to properly
10 exhaust a claim. O’Sullivan, 526 U.S. at 845. For a petitioner in California state
11 custody, this generally means that the petitioner must have fairly presented his
12 claims in a petition to the California Supreme Court. See O’Sullivan, 526 U.S. at
13 845 (interpreting 28 U.S.C. § 2254(c)); Gatlin v. Madding, 189 F.3d 882,888 (9th
14 Cir. 1999) (applying O’Sullivan to California). Thus, if petitioner were to file an
15 actual federal habeas petition without first exhausting her state court remedies,
16 that federal petition would be likewise subject to dismissal.
17         IT IS THEREFORE ORDERED that Judgment be entered summarily
18 dismissing this action without prejudice.
19
20
21 DATED: August 28, 2019                  _________________________________
22                                         HONORABLE DEAN D. PREGERSON
                                           UNITED STATES DISTRICT JUDGE
23
     Presented by:
24
25
     ___________________________________
26
            SHERI PYM
27 UNITED STATES MAGISTRATE JUDGE
28
                                               4
